Matter of Wilcox (2017 NY Slip Op 04750)





Matter of Wilcox


2017 NY Slip Op 04750


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed May 23, 2017.)


&em;

[*1]MATTER OF ROGER W. WILCOX, JR., AN ATTORNEY, RESPONDENT.

MEMORANDUM AND ORDER
Order of suspension entered pursuant to 22 NYCRR 1240.14 (b).